IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA18-639

                                Filed: 18 June 2019

Granville County, No. 17 SPC 50833

IN THE MATTER OF: K.J.



      Appeal by Respondent from Order entered 2 November 2017 by Judge Adam

S. Keith in Granville County District Court. Heard in the Court of Appeals 12

February 2019.


      Appellate Defender Glenn Gerding, by Assistant Appellate Defender Aaron
      Thomas Johnson, for respondent-appellant.

      Attorney General Joshua H. Stein, by Assistant Attorney General John Tillery,
      for the State.


      MURPHY, Judge.


      Respondent’s (K.J.) sole argument on appeal is that the Affidavit and Petition

for Involuntary Commitment (“Petition”) supporting the trial court’s involuntary

commitment order was insufficient. Respondent failed to challenge the sufficiency of

the affidavit during the hearing before the District Court, and our binding precedent

mandates that the argument is waived. We dismiss Respondent’s appeal.

                                 BACKGROUND

      This action commenced when Richard Benson II, M.D. (“Dr. Benson”), signed

a Petition requesting that Respondent be involuntarily committed. Dr. Benson’s

Petition alleged Respondent was mentally ill and a danger to herself and others. Dr.
                                      IN RE: K.J.

                                   Opinion of the Court



Benson stated his conclusion was based upon the following facts: “Aggressive

behavior/HI/psychosis[.]” An involuntary commitment hearing was held in Granville

County District Court, and Respondent was subsequently committed for a period not

to exceed 45 days, followed by outpatient commitment for a period not to exceed 45

days. At that hearing, Respondent did not object to the Petition or argue it did not

present a valid factual basis to support an involuntary commitment. Respondent now

appeals, arguing Dr. Benson’s Petition did not state facts sufficient to grant the trial

court subject matter jurisdiction over the commitment hearing.

                                     ANALYSIS

      Respondent’s only argument on appeal is that the trial court lacked jurisdiction

to order a commitment because Dr. Benson’s Petition lacked sufficient facts to show

reasonable grounds for involuntary commitment. Indeed, before a trial court may

enter a commitment order, there must be an underlying petition that alleges facts

sufficient to show reasonable grounds that the person is mentally ill and a danger to

himself or others. N.C.G.S. § 122C-261(a) (2017); In re Reed, 39 N.C. App. 227, 227-

29, 249 S.E.2d 864, 865-66 (1978). However, our caselaw requires respondents to

“raise issues with the affidavit, petition, or custody order in the first involuntary

commitment hearing . . . .” In re Moore, 234 N.C. App. 37, 42, 758 S.E.2d 33, 37

(2014). Otherwise, we must hold that “respondent has waived any challenge to the

sufficiency of the affidavit to support the magistrate’s original custody order.” Id.



                                          -2-
                                   IN RE: K.J.

                                Opinion of the Court



Here, it is undisputed that Respondent did not challenge the sufficiency of the

Petition during the initial involuntary commitment hearing. This issue, which is

Respondent’s only argument on appeal, is deemed waived, and this appeal is

dismissed.

                                CONCLUSION

      Respondent’s only argument on appeal is waived because it was not raised

during Respondent’s initial involuntary commitment hearing.

      DISMISSED.

      Judges BRYANT and DIETZ concur.




                                       -3-